DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Response to Arguments
Applicant’s arguments, see (Pg. 3), filed3-8-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanghera et al. (Highly transparent spinel windows by microwave sintering, 2015), and in further view of Cheng et al. (US-6,812,441, hereinafter Cheng).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 2-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (Highly transparent spinel windows by microwave sintering, 2015, hereinafter Sanghera), and in further view of Cheng et al. (US-6,812,441, hereinafter Cheng)Regarding claim 5, 	
 A method for making a ceramic having transgranular fracture behavior, comprising: 
forming a green body comprising a ceramic powder, 
densifying the green body using microwaves to heat the green body at a rate of 100°C/min to 1450°C and 
then holding at 1450°C for 15 minutes, wherein a ceramic is formed,
wherein there are dislocations within the ceramic, and 
wherein the microwave frequency is greater than 30 GHz; and 
cooling the ceramic to room temperature to trap the dislocations in the ceramic, 
resulting in a ceramic having a transgranular fracture mode.
Sanghera teaches the following:
(Abstract) teaches that the inventors report on the use of microwave sintering to make spinel ceramic at significantly lower cost than traditional hot pressing.
Spinel powder was pressed into cylindrical pellets to about 50% green body density and then irradiated with microwaves to enable sintering at temperatures ranging from 1550 °C to 1750 °C. Noting, that (Fig. 9) depicts the various temperature profiles. With a heating rate calculated from the (Fig. 9) showing heating to 1675 °C taking place in 1250 sec, which would give a heating rate of 80.5 °C/min. Which is slightly below the limitation of the claim.Highlighting, (Pg. 7, ¶1) states that the faster time cycles also lead to potential for significantly more cycles per shift and industrial microwave sintering systems could potentially enable roll-to-roll processing leading to further cost reductions. Furthermore table 3 gives a power cost per cycle which is understood to be reduced with shorter cycle times. Consequently, citing the case law for result effective variables, due to the temperature utilized impacting the total time needed for a complete cycle. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Sanghera discloses the claimed invention except for the optimal temperature utilized for microwave sintering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature utilized for microwave sintering for the purpose of tailoring the time needed for a sintering cycle, allowing for faster time cycles leading to significantly more cycles per shift, (Pg. 7, ¶1) and tailoring the costs associated with each microwave sintering cycle (Pg. 7, ¶1 & Table 3). 
(Pg. 5, ¶1) teaches that the key observation is that microwaves allow rapid heating and that the isothermal sintering times were only 15 to 20 minutes, compared with several hours processing time associated with conventional hot pressing methods.
 (Abstract) teaches that the inventors also identify preferred grain growth as well as an intra-granular fracture mode. Noting the case law for substantially identical in structure or are produced by identical or a substantially identical processes may be applied. Consequently, citing the case law for or substantially identical in structure or are produced by identical or a substantially identical processes it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be In re Best, 195 USPQ 430, 433 (CCPA 1977).
(Pg. 4) teaches that Table 2 lists the microwave sources at NRL available for materials processing. There are two Magnetron and one Gyrotron source. Noting that the frequency of source is 915 MHz, 2.45 GHz and 83 GHz. 
(Pg. 5, ¶2) teaches Figure 10 shows optical photographs of polished spinel ceramic samples after microwave sintering and subsequent hot isostatic pressing (HIP) at similar temperatures under 30 kpsi Ar gas pressure. As such, it is understood that the ceramics are cooled to room temperature and removed from the sintering chamber for photo documentation. 
(Abstract) teaches that the inventors also identify preferred grain growth as well as an intra-granular fracture mode.

Regarding claim 1, Sanghera is silent on the following limitation(s):
(a)’s heating rate being 100 oC/min
It should be noted that Sanghera does mention that the in the microwave sintering the heating is practically instantaneous and rapid, (Pg. 3, ¶1)

(Col. 5, lines 47-54) teaches that the compacted workpieces are placed into a chamber. Wherein microwave sintering is carried out using a source. (Col. 3, lines 45-51 & 55-60) teaches the heating rate sintering smaller samples is 150 °C/min, while for larger samples have a heating rate of 100 °C/min. Noting, that the use of  use of known technique to improve similar devices (methods, or products) in the same way allows for the case law related to KSR to be implemented. 
 	Cheng further suggests that the benefit of using a heating rate in the range of 100 °C/min to 150 °C/min for the formation of transparent alumina ceramics using microwave sintering is it provides a known heating rate for the formation of transparent alumina ceramics. Consequently, the case law for KSR for the use of a known technique to improve similar devices (methods, or products) in the same way "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing transparent  ceramics that implements microwave sintering of Sanghera by utilizing a heating rate in the range of 100 °C/min to 150 °C/min for the formation of transparent alumina ceramics using microwave sintering, as taught by Cheng. Highlighting, implementation of a heating rate in the range of 100 °C/min to 150 °C/min for the formation of transparent alumina ceramics using microwave sintering allows for the utilization a known heating rate for the formation of transparent alumina ceramics.

Regarding claim 2, 	
Wherein said ceramic powder comprises magnesium aluminate spinel.
Sanghera teaches the following:
(Abstract) teaches that polycrystalline magnesium aluminate spinel (MgAl2O4) ceramic, with reporting that the use of microwave sintering to make spinel ceramic at significantly lower cost than traditional hot pressing.
Regarding claim 3, 	
Wherein said green body is formed by cold isostatic pressure, slip casting, tape casting, or any combination thereof.
Sanghera teaches the following:
(Pg. 5, ¶1) teaches that spinel powder was pressed into cylindrical pellets to about 50% green body density and then irradiated with microwaves. As such, it is understood that cold isostatic pressure is utilized for the formation of the green 
Regarding claim 4, 	
Wherein said green body is densified using a cavity designed to produce uniform heating throughout said green body.
Sanghera teaches the following:
(Pg. 4, ¶2) The processing chamber shown in Figure 6 was modified using a 6-way cross to enable evacuation to 10-5 Torr and allow microwaves to couple through the sample side, whereby the incident electric field was focused using a BN lens into the plane of the circular faces of the sample compact. As such, it is understood that the microwaves couple to increase in power and uniformly heat the object.
Regarding claim 6, 	
Wherein the microwaves are used without the use of a susceptor or indirect heating.
Sanghera teaches the following:
Due to the fact Sanghera is silent on the use of a susceptor or the utilization of indirect heating, one of ordinary skill in the art would have understood that the process of Sanghera to be performed without their use.
B.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera, in view of Cheng and in further view of Guillaume Bernard-Granger et al. (US-2009/0,137,380, hereinafter Bernard-Granger)
Regarding claim 7, 	
Wherein said ceramic powder is doped with calcium prior to green body formation.
Regarding Claim 7, in analogous art for the manufacturing of sintered alumina products transparent in the infrared and visible regions which utilize dopants, Bernard-Granger suggests details regarding dopants added during processing, and in this regard Bernard-Granger teaches the following:
([0011 & 0012]} teaches that, according to the invention, one reaches this object, by means of a sintered alumina product with a density greater than 99.95% of the theoretical density and made, for more than 99.95% of its mass, from alpha alumina (Al2O3) and, preferably, a dopant selected from Sm2O2, CaO and mixtures thereof. The ceramic article according to the invention has an advantageously high mechanical strength and a very good transparency to infrared radiation.
 	Bernard-Granger further suggests that the benefit of using a dopant such as CaO during the pre-cursor mixing is provides a means for the production of a ceramic window that has an advantageously high mechanical strength and a very good transparency to infrared radiation ([0012]),

	                                                 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741